McCALEB, Justice.
Plaintiff brought this suit to restrain the City of New Orleans from interfering with *142his operation of a retail drug business on premises situated in an “A” residential district under the Comprehensive Zoning Law of the City of New Orleans (Ordinance No. 11,302 C.C.S., as amended). Upon rejection of his demand, after a hearing on the merits, he appealed to this court but, before the transcript was lodged, applied for remedial writs, contending that the remedy by appeal was inadequate as the City was threatening to close his business before the matter could be heard. A writ of certiorari was granted and thereafter the matter was submitted for our decision on a rule nisi.
After fully considering plaintiff’s complaints, which we found to be without merit, we recalled the writ of certiorari and discharged the rule to show cause. See State ex rel. Harz v. City of New Orleans, 216 La. 849, 44 So.2d 889. Meanwhile, the appeal taken by him had been filed and the case, after being placed on our preference docket by motion of his counsel, has been called for argument and submitted for decision.
It suffices to say that, since the merits of the case have been passed upon by this court on the writ of certiorari, the matter is res adjudicata and presents nothing for review.
Accordingly, the appeal is dismissed.